                      Case 1:20-cv-10050-LAP Document 27 Filed 05/28/21 Page 1 of 2




                                            THE CITY OF NEW YORK                                  LAURA C. WILLIAMS
JAMES E. JOHNSON
Corporation Counsel
                                           LAW DEPARTMENT                              Labor and Employment Law Division
                                                                                                    phone: (212) 356-2435
                                                 100 CHURCH STREET                             email: lawillia@law.nyc.gov
                                                 NEW YORK, NY 10007




                                                                      May 28, 2021

         Via ECF
         Honorable Loretta A. Preska
         United States District Court
         Southern District of New York
         500 Pearl Street, Room 12A
         New York, New York 10007

                          Re: Figueroa v. The City of New York, et al.
                              Civil Action No.: 20-CV-10050

         Dear Judge Preska:

                        I am an Assistant Corporation Counsel in the Office of James E. Johnson,
         Corporation Counsel of the City of New York, assigned to represent defendants City of New
         York and New York City Police Department (“City Defendants”)1 in the above-referenced
         matter. I write to respectfully request a two-week extension of time, from June 2, 2021 to
         June 16, 2021, for City Defendants to submit their reply to Plaintiff’s opposition to City
         Defendants’ motion to dismiss the complaint. This is City Defendants’ first request for an
         extension of time to file their reply, Plaintiff’s counsel consents to this request.

                         This request is made due to the undersigned’s very heavy caseload, which
         includes replies to multiple previously filed motions, as well as responses to federal and state
         discovery requests in multiple actions. The foregoing obligations necessitate such additional
         time to finalize City Defendants’ response.

                                                    SO ORDERED.


                                                                                                   6/2/2021




         1
           Upon information and belief, the individually named defendant, Peter Mormile, has not been
         served with a summons and complaint.
        Case 1:20-cv-10050-LAP Document 27 Filed 05/28/21 Page 2 of 2




             I thank the Court for its consideration of this request.


                                                            Respectfully submitted,

                                                                   /s/
                                                            Laura C. Williams
                                                            Assistant Corporation Counsel


cc:   Zachary T. Tortora, Esq. (by ECF)
      Attorney for Plaintiff




                                              -2-
